Seevers, J.
Certain interrogatories were propounded to the jury and answered by them. Among others- the jury found specially that the train was being run at more than eight miles per hour, and in consequence.thereof the horses were injured and killed, and that they would not have been killed if the. train had been running at a rate of speed not exceeding eight miles per hour. The jury failed to answer an interrogatory as to whether or not the horses were injured and killed on the depot grounds, and upon being inquired of by'the court why they had not answered said interrogatory the jury responded they were unable to agree on that point. There was a general verdict for the plaintiff which together with the special findings was received by the court as the verdict. ,
A motion for a new trial was made on the ground, among others, that the court erred in not requiring the jury to find specially whether the horses were injured and killed on the depot grounds.
In overruling the motion the court determined the horses were not killed on the depot grounds, but that if they were killed by reason of the train being run on such grounds at an unlawful speed, it was immaterial whether they were killed *525on such grounds or not, and hence, if the jury had found the horses were not killed on the depot grounds, still the plaintiff would be entitled to judgment. It is proper to say the horses were killed at a place where the defendant had no right to fence.
In the opinion of the court below, in which we concur, the right to recover exists, if at all, under and by virtue of the statute, and not at common law by reason of negligence. It therefore becomes necessary to place a construction^' section 1289 of the Code.
1. bati.road: on depot ftock.ds’ Previous to the enactment of the Code these corporations were made liable for all stock killed or injured where the company had the right tó fence and failed to do so, and the question ot negligence m running the train was wholly immaterial. The negligence consisted in the failure to fence, and they were made absolutely liable for such failure. As the law then stood there could be no recovery for stock killed on depot grounds unless negligence was shown. There was added to this law by the Code the following: “The operating of trains upon depot grounds necessarily used by the company and the public, where no such fence is built, at a greater rate of speed than eight miles per hour, shall be deemed negligence, and render the' company liable under this section.” Now, for what is the company liable under this addition to section 1289? Clearly, we think, for all stock killed on depot grounds by trains when running at a rate of speed greater than eight miles per hour, and this is the extent of the liability.
Previous to this addition to the statute the right and failure to fence was the test of liability. Upon depot grounds the rate of speed is now the test and, it seems to us, must be held to apply only to stock killed on such grounds.
2. — :-: of statute. In the present case the horses were killed just before the train entered the grounds. It was then running at the rate of fifteen or • twenty miles an hour, which rate was continued through such grounds. JN ow, it may be, if the train had been running at the rate of eight miles an hour just before the horses were struck, it might *526have been stopped before the collision occurred. It may be said the jury have so found, but this, we think, is immaterial, because there is no statute regulating the rate of speed at the place where the collision occurred.
It may be conceded it would have been competent for the General Assembly to have made this test begin one mile, or at any other reasonable distance, before entering the grounds, and to end after the train had passed the same distance beyond. But the statute contains no such provision, and a recovery must be had, if at all, under and by virtue of the statute. Besides this, where shall the liability begin and end? That is, at what point before the train reaches the grounds must it be running at eight miles an hour? It may be said, at such distance as the train can certainly enter the grounds at that rate, but this must depend on the grade, weight of the train, and condition of the rails at the time. "We think no such rule was intended, and that the only thought of the addition made to the Code was to fix the liability for stock killed on depot grounds. It was, therefore, material that the jury should have answered the interrogatory as to where the horses were killed, and, as the court below determined the weight of the evidence was they were not killed on such grounds, a new trial should have been granted.
The foregoing views are in accord with those of the writer of. the opinion in McKonkey v. C., B. & Q. R. Co., 40 Iowa, 205.
Reversed.